Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5-9, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Wu et al. (US 2022/0026531 A1, hereinafter “Wu”). 
Regarding claim 1, Wu discloses a method for operating a lighting device comprising a transmission device, wherein the method comprises: 
wirelessly transmitting a radio signal with identification data specific to the transmission device of the lighting device via at least two radio channels ([0046], [0088], [0062]); 
wherein the transmitted radio signal transmitted via a respective one of the at least two radio channels contains channel data with respect to the respective one of the at least two radio channels ([0088], [0091], [0100]-[0102], [0108]).  

Regarding claim 2, Wu discloses the method according to claim 1, further comprising adjusting a transmission power of the radio signal transmitted via the respective one of the at least two radio channels based on transmission properties of the respective radio channel (at least [0076], [0077], [0078]).  

Regarding claim 5, Wu discloses the method according to claim 1, wherein the specific identification data is based on the radio channel, on which the radio signal is transmitted ([0092]).  

Regarding claim 6, Wu discloses the method according to claim 1, wherein the radio signal is transmitted offset in time on the respective one of the at least two radio channels ([0156]).  

Regarding claim 7, Wu discloses the method according to claim 1, wherein the radio signal is channel-selectively transmitted only on a selected one of the at least two radio channels ([0083]).  

Regarding claim 8, Wu discloses a method according to claim 1, further comprising for receiving the radio signal transmitted via the at least two radio channels from the transmission device with identification data specific to the transmission device ([0046], [0088], [0062]), ascertaining and evaluating reception-side signal properties of the radio signal and the specific identification data contained in the received radio signal ([0046], [0047], [0048], [0059]); 
wherein channel data with respect to the respective radio channel is ascertained from the radio signal and the evaluation is effected based on the channel data ([0061], [0064], [0139]).  

Regarding claim 9, Wu discloses the method according to claim 8, wherein the radio signal is received via a selected channel of the at least two radio channels ([0082]).  

Regarding claim 12, Wu discloses the method according to claim 8, further comprising storing, in a communication unit stores transmission data to transmission properties for the at least two radio channels ([0061], [0161]).  

Regarding claim 13, Wu discloses a lighting device comprising: 
one or more illuminants ([0165]); and 
a transmission device configured to wirelessly transmit a radio signal with identification data specific to the transmission device via at least two radio channels, wherein the transmission device is formed to transmit the radio signal to be transmitted via the respective one of the at least two radio channels with channel data with respect to this respective one of the at least two radio channels ([0046], [0047], [0048], [0059]). 

Regarding claim 14, Wu discloses the lighting device according to claim 13, wherein, the transmission device is configured to adjust a transmission power of the radio signal to be transmitted via the respective one of the at least two radio channels based on transmission properties of the respective radio channel.  

Regarding claim 15, Wu discloses a communication unit, configured to receive a radio signal transmitted via at least two radio channels from a lighting device comprising transmission device with identification data specific to the transmission device ([0046], [0047], [0048], [0059]), ascertain and evaluate reception-side signal properties of the radio signal and the specific identification data contained in the received radio signal ascertain channel data with respect to the respective radio channel from the radio signal ([0046], [0047], [0048], [0059]),  and perform the evaluation based on the channel data and/or to channel selectively receive the radio signal and to perform the evaluation depending on transmission properties of the selected radio channel ([0083]).  

Regarding claim 16, Wu discloses a system with a lighting device according to claim 13. 
 
Regarding claim 17, Wu discloses the system according to claim 16, further comprising a communication unit ([0061]) comprising a communication unit antenna ([0172]), and wherein the transmission device ([0139]) comprises a transmission antenna ([0147]), wherein the communication unit antenna and the device antenna ([0148]) are complementary to each other with respect to their radio-specific antenna properties ([0196], [0214]). 

Regarding claim 19, Wu discloses the lighting device according to claim 13, wherein the transmission device is a beacon ([0061], [0076]).  

Regarding claim 20, Wu discloses the method of claim 1, wherein the transmission device is a beacon ([0061], [0076]).  


Regarding claim 21, Wu discloses the method of claim 1, further comprising determining a distance between the lighting device and a communication unit based on the transmitted radio signal ([0183]).  

Regarding claim 22, Wu discloses the method of claim 1, further comprising: ascertaining a correction factor based on the channel data ([0172], [0299]); and determining a distance between the lighting device and a communication unit based on the transmitted radio signal and the correction factor ([0156]). 

Regarding claim 23, Wu discloses the communication device of claim 15, further configured to determine a distance between the lighting device and the communication device based on the ascertained channel data ([0183]).  

Regarding claim 24, Wu discloses communication device of claim 15, further configured to: ascertain a correction factor based on the channel data ([0172], [0299]); and determine a distance between the lighting device and the communication device based on the ascertained channel data and the correction factor ([0156]).


Response to Arguments
Applicant's arguments filed 5/30/2022 have been fully considered but they are not persuasive. 
If a claimed invention is described in a patent, published patent application, or printed publication, such a document may be available as prior art under AIA  35 U.S.C. 102(a)(1). Both pre-AIA  35 U.S.C. 102(a) and (b) and AIA  35 U.S.C. 102(a)(1) use the term "described" with respect to an invention in a prior art printed publication. Likewise, AIA  35 U.S.C. 102(a)(2) uses that term with respect to U.S. patents, U.S. patent application publications, and WIPO published applications. Thus, the Office does not view the AIA  as changing the extent to which a claimed invention must be described for a prior art document to anticipate the claimed invention under 35 U.S.C. 102.
As provided in the disclosure of the prior art of record:
The present application is related to U.S. patent application with docket number OWI- 0052US 13, entitled "METHOD, APPARATUS, AND SYSTEM FOR HUMAN RECOGNITION BASED ON GAIT FEATURES," filed on October 2, 2021, which is expressly incorporated by reference herein in its entirety. [0002] The present application hereby incorporates by reference the entirety of the disclosures of, and claims priority to, each of the following cases: 
(a) U.S. patent application 15/326,112, entitled "WIRELESS POSITIONING SYSTEMS", filed on January 13, 2017, 
(1) which is a national stage entry of PCT patent application PCT/US2015/041037, 
entitled "WIRELESS POSITIONING SYSTEMS", filed on July 17, 2015, 
published as WO 2016/011433A2 on January 21, 2016, 
(b) U.S. patent application 16/127,151, entitled "METHODS, APPARATUS, SERVERS, AND SYSTEMS FOR VITAL SIGNS DETECTION AND MONITORING", filed on 
September 10, 2018, 
(1) which is a continuation-in-part of PCT patent application PCT/US2017/021963, 
entitled "METHODS, APPARATUS, SERVERS, AND SYSTEMS FOR VITAL SIGNS DETECTION AND MONITORING", filed on March 10, 2017, published 
as W02017/156492A1 on September 14, 2017, 
(c) U.S. Patent application 16/667,757, entitled "METHOD, APPARATUS, AND SYSTEM FOR HUMAN IDENTIFICATION BASED ON HUMAN RADIO 
BIOMETRIC INFORMATION", filed on October 29, 2019, 
(d) U.S. Patent application 16/790,610, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS GAIT RECOGNITION", filed February 13, 2020, 
(e) U.S. Patent application 16/790,627, entitled "METHOD, APPARATUS, AND SYSTEM FOR OUTDOOR TARGET TRACKING", filed February 13, 2020. 
(f) U.S. Patent application 16/798,343, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS OBJECT TRACKING", filed February 22, 2020, 
(g) U.S. Patent application 16/871,000, entitled "METHOD, APPARATUS, AND1 
SYSTEM FOR WIRELESS TRACKING WITH GRAPH-BASED PARTICLE 
FILTERING", filed on May 10, 2020, 
(h) U.S. Patent application 16/871,004, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR PEOPLE COUNTING AND RECOGNITION BASED ON 
RHYTHMIC MOTION MONITORING", filed on May 10, 2020, 
(i) U.S. Patent application 16/871,006, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR VITAL SIGNS MONITORING USING HIGH FREQUENCY 
WIRELESS SIGNALS", filed on May 10, 2020, 
(j) U.S. Patent application 16/909,913, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR IMPROVING TOPOLOGY OF WIRELESS SENSING SYSTEMS", 
filed on June 23, 2020, 
(k) U.S. Patent application 16/909,940, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR QUALIFIED WIRELESS SENSING", filed on June 23, 2020, 
(1) U.S. Patent application 16/945,827, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR PROCESSING AND PRESENTING LIFE LOG BASED ON A 
WIRELESS SIGNAL", filed on August 1, 2020, 
(m) U.S. Patent application 16/945,837, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR WIRELESS SLEEP MONITORING", filed on August 1, 2020, 
(n) U.S. Patent application 17/019,273, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR AUTOMATIC AND ADAPTIVE WIRELESS MONITORING AND 
TRACKING", filed on September 13, 2020, 
(o) U.S. Patent application 17/019,271, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR POSITIONING AND POWERING A WIRELESS MONITORING 
SYSTEM", filed on September 13, 2020, 
(p) U.S. Patent application 17/019,270, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR VEHICLE WIRELESS MONITORING", filed on September 13, 2020, 
(q) U.S. Provisional Patent application 63/087,122, entitled "METHOD, APPARATUS, 
AND SYSTEM FOR WIRELESS TRACKING", filed on October 2, 2020, 
(r) U.S. Provisional Patent application 63/090,670, entitled "METHOD, APPARATUS, 
AND SYSTEM FOR WIRELESS MONITORING TO ENSURE SECURITY", filed on 
October 12, 2020,2 
(s) U.S. Provisional Patent application 63/104,422, entitled "METHOD, APPARATUS, 
AND SYSTEM FOR WIRELESS MONITORING", filed on October 22, 2020, 
(t) U.S. Provisional Patent application 63/112,563, entitled "METHOD, APPARATUS, 
AND SYSTEM FOR WIRELESS MONITORING BASED ON ANTENNA 
ARRANGEMENT", filed on November 11, 2020, 
(u) U.S. Patent application 17/113,024, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR PROVIDING AUTOMATIC ASSISTANCE BASED ON WIRELESS 
MONITORING", filed on December 5, 2020, 
(v) U.S. Patent application 17/113,023, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR ACCURATE WIRELESS MONITORING", filed on December 5, 2020, 
(w) U.S. Patent application 17/149,625, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR WIRELESS MONITORING WITH MOTION LOCALIZATION", filed 
on January 14, 2021, 
(x) U.S. Patent application 17/149,667, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR WIRELESS MONITORING WITH FLEXIBLE POWER SUPPLY", 
filed on January 14, 2021, 
(y) U.S. Patent application 17/180,763, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR WIRELESS WRITING TRACKING", filed on February 20, 2021, 
(1) which is a Continuation-in-Part of U.S. Patent application 16/798,343, entitled 
"METHOD, APPARATUS, AND SYSTEM FOR WIRELESS OBJECT 
TRACKING", filed on February 22, 2020, 
a. which is a Continuation-in-Part of U.S. Patent application 16/798,337, 
entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS OBJECT SCANNING", filed February 22, 2020, issued as U.S. patent 
10,845,463 on November 24, 2020, 
(z) U.S. Patent application 17/180,762, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR FALL-DOWN DETECTION BASED ON A WIRELESS SIGNAL", 
filed on February 20, 2021, 
(aa) U.S. Patent application 17/180,760, entitled "METHOD, APPARATUS, AND 
SYSTEM FOR WIRELESS MATERIAL SENSING", filed on February 20, 2021, 
(bb) U.S. Patent application 17/180,766, entitled "METHOD, APPARATUS, AND3 
SYSTEM FOR WIRELESS MOTION RECOGNITION", filed on February 20, 2021, 
(cc) U.S. Patent application 17/214,838, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS VITAL MONITORING USING HIGH FREQUENCY 
SIGNALS", filed on March 27, 2021, 
(dd) U.S. Patent application 17/214,841, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS PROXIMITY SENSING", filed on March 27, 2021, 
(ee) U.S. Patent application 17/214,836, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESSLY TRACKING KEYSTROKES", filed on March 27, 
2021, 
(ff) U.S. Provisional Patent application 63/209,907, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS MOTION AND SOUND SENSING", filed on June 
11, 2021, 
(gg) U.S. Patent application 17/352,185, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS MICRO MOTION MONITORING", filed on June 18, 
2021, 
(hh) U.S. Patent application 17/352,306, entitled "METHOD, APPARATUS, AND SYSTEM FOR WIRELESS MONITORING TO ENSURE SECURITY", filed on June 
20, 2021. 

Applicant is to consult the above for reference of priority date filing for the underlying prior art. 

Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For at least the foregoing reasons, all claims are rejected. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
6/4/2022